DETAIL ACTION

Election/Restriction
Examiner confirms that Applicants elected to prosecute Claims 1-11 and have withdrawn Claims 12-23.

  This application is in condition for allowance except for the following formal matter: 
Cancel non-elected claims, 12-23. 

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 
Reasons for Indication of Allowable Subject Matter
Claims 1-11 would be allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed having a semiconductor assembly comprising: a reinforcement structure at least partially within a die shadow region of the substrate, wherein the reinforcement structure is at least partially surrounded by the base structure and wherein the reinforcement structure has a higher stiffness than the base structure. 
 
If Applicants are aware of better art than that which has been cited, they are required to call such to attention of the examiner.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
 
When responding to the office action, Applicants’ are advice to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday (9AM-6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THAO P LE/
Primary Examiner, Art Unit 2818